BAIRD, Judge,
dissenting to refusal of appellant’s petition for discretionary review.
I respectfully dissent to the majority’s decision to summarily refuse appellant’s petition for discretionary review.
Those who seek review by this Court should know that we demand strict compliance with the applicable rules of appellate procedure before we will exercise our discretionary jurisdiction. Degrate v. State, 712 S.W.2d 755 (Tex.Cr.App.1986). And, our policy is to summarily refuse those petitions which are not in compliance. See, Salinas v. State, 897 S.W.2d 785, 786 (Tex.Cr.App.1995) (Baird, J., concurring). The petition is refused pursuant to Tex.R.App.P. 202(d)(9) which provides:
The Court may strike, order redrawn or summarily refuse any petition for discretionary review that is unnecessarily lengthy or is not prepared in conformity with these rules. (Emphasis added)
In the instant case, the petition is in compliance with all of the applicable rules except Tex.R.App.P. 202(d)(8) which requires that a *500copy of the court of appeals’ opinion be attached as an appendix to the petition. Appellant has attempted but failed to comply with this rule because the appendix contains only the odd-numbered pages of the opinion. The opinion consists of five pages, which means the appendix does not contain pages two and four. Refusing the petition for this obvious oversight is an extremely harsh result. In the instant ease, rather than demanding such hyper-technical compliance, we should order the petition redrawn. Because the majority fails to do so, I respectfully dissent.
OVERSTREET and MALONEY, JJ., join this opinion.